Citation Nr: 0610818	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  98-08 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
fibrocystic changes of the left breast.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from September 1975 to August 
1978 and from January 1989 to January 1996.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from an October 1997 decision by 
the RO which, in part, denied an increased rating for the 
left breast disability, then rated noncompensably disabling.  
The Board remanded the appeal for additional development in 
September 2004.  By rating action in October 2005, the RO 
assigned an increased rating to 10 percent for the left 
breast disability, effective from the date of the claim for 
an increased rating.  38 C.F.R. § 3.400(o)(2) (2005).  

By rating action in January 2000, service connection was 
denied for jaw and bladder disabilities, arthritis of the 
upper back, and gastroesophageal reflux disease (GERD).  A 
notice of disagreement was received in October 2000, and a 
statement of the case was promulgated in April 2003.  
However, the veteran did not submit a substantive appeal.  
Accordingly, these issues are not in appellate status and can 
not be addressed in this decision.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The residuals of removal of a fibrotic cyst of the left 
breast include a well-healed, 3-cm scar which is tender to 
palpation; the scar is not poorly nourished with ulcerations, 
is not adherent, and there is no functional limitation 
attributable to the scar.  




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
fibrocystic changes of the left breast are not met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.116, 
4.118, Part 4, including Diagnostic Codes 7804 (effective 
prior to and from August 30, 2004) and 7628 (effective prior 
to and from March 18, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification and assistance 
provisions. 

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service 
connection claim.  The Court specifically recognized that 
where the notice was not mandated at the time of the initial 
AOJ decision, as is the situation in this case, the AOJ did 
not err in not providing such notice specifically complying 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 because an 
initial AOJ adjudication had already occurred.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applies to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) requires VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the sequence of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to prejudice to the veteran.  
Although the October 2003 VCAA notice letter did not predate 
the initial October 1997 decision in this case, once the 
notice was provided to the veteran, the RO readjudicated the 
veteran's claim in October 2005.  As such, the Board 
concludes that any such error is harmless, and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

The Board concludes that the information and discussion as 
contained in an October 2003 letter have provided her with 
sufficient information regarding the applicable regulations.  
The content of the letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Additionally, this document notified her of her 
responsibility to submit evidence which showed that the 
residuals of fibrocystic changes of the left breast are more 
severe than reflected in the current rating assigned; of what 
evidence was necessary to establish a higher evaluation; and 
suggested that she submit any evidence in her possession.  
The veteran has been provided notice of what VA was doing to 
develop the claim, notice of what she could do to help her 
claim, and notice of how the claim was still deficient.  
Further, the veteran has not identified the existence of any 
relevant evidence that has not been obtained or requested, 
and all available relevant evidence has been obtained and 
associated with the claims folder.  Clearly, from submissions 
by and on behalf of the veteran, she is fully conversant with 
the legal requirements in this case.  Consequently, the Board 
concludes that it may proceed, as specific notice as to which 
party could or should obtain which evidence has been 
provided.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board is cognizant of the fact that the veteran was not 
informed of VCAA notice provision regarding the effective 
date for the increased rating awarded under the holding in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 prior 
to adjudication of her claim in October 1997.  However, in 
this case, the veteran has been assigned the maximum 
evaluation possible for a tender and painful scar without 
additional residual disability, and has since been provided 
with information including the appropriate legal criteria 
concerning the rating criteria and basis for the effective 
date assigned.  Based on these factors as well as the fact 
that the Board is denying the veteran's claim, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

In short, the veteran has demonstrated that she is aware of 
the information and evidence necessary to substantiate her 
claim for an increased rating and is familiar with the law 
and regulations pertaining to the claim.  See Desbrow v. 
Principi, 17 Vet. App. 207 (2004); Valiao v. Principi, 17 
Vet. App. 229, 232 (2003) (holding that failure to comply 
with VCAA constitutes nonprejudicial error "[w]here the 
facts averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision").  Therefore, the Board finds that the duty to 
assist and notify as contemplated by applicable provisions, 
including the VCAA, has been satisfied.  Accordingly, 
appellate review may proceed without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Increased Evaluations

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2005).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2005).  

The disability at issue is currently rated pursuant to the 
provisions of Diagnostic Codes (DC) 7628-7804, the later of 
which contemplates tender and painful superficial scars.  
38 C.F.R. § 4.118 (2005).  The applicable rating criteria for 
skin disorders, including Diagnostic Code 7804, 38 C.F.R. § 
4.118, were amended effective August 30, 2002. See 67 Fed. 
Reg. 49,590 (July 31, 2002).  Similarly, the rating criteria 
for gynecological conditions and disorders of the breast, 
including DC 7628, were revised, effective March 18, 2002.  
As to the latter amendment, the revision pertaining to rating 
disorders of the breast did not alter the language of DC 
7628, which provides that benign neoplasms of the 
gynecological system or breast are to be rated according to 
impairment in function of the urinary or gynecological 
systems, or skin.  38 C.F.R. § 4.116 (2005).  

In general, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, VA must consider both 
versions and apply the one most favorable to the veteran.  
VAOPGCPREC 7-2003 (November 19, 2003).  

In this case, the RO considered both the old and the revised 
criteria.  The veteran and her representative were provided 
both sets of criteria and were given an opportunity to 
respond.  Accordingly, the veteran will not be prejudiced by 
the Board's review of the issue as due process requirements 
have been met.  VAOPGCPREC 11-97 at 3-4; Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); VAOPGCPREC 7-2003.  

Under the pre-amended criteria, a 10 percent evaluation was 
warranted under DC 7804 for superficial scars that were 
tender and painful on objective demonstration.  A 10 percent 
evaluation was also warranted under DC 7803 for superficial 
scars that were poorly nourished with repeated ulceration.  
All other scars were rated based on the limitation of the 
part affected.  38 C.F.R. § 4.118 (prior to Aug. 30, 2002).

Under the amended regulations, DC 7801 provides that scars 
other than head, face, or neck, that are deep or that cause 
limited motion will be rated 10 percent disabling if the area 
exceeds 39 sq. cm.  A 20 percent evaluation will be assigned 
if the area exceeds 77 sq. cm.  If the area involved exceeds 
465 sq. cm., a 30 percent evaluation will be assigned.  A 40 
percent disability will be warranted if the area exceeds 929 
sq. cm.  Moreover, DC 7802 pertains to scars, other than 
head, face, or neck, that are superficial and that do not 
cause limited motion.  Specifically, under DC 7802, a 10 
percent rating is warranted for an area or areas of 144 
square inches (929 sq. cm.) or greater.  This is the highest 
rating available under this code.  Under DC 7804, a 
superficial scar that is painful on examination warrants a 
maximum 10 percent disability evaluation.  Other scars are 
rated on the limitation of function of the affected part 
under DC 7805.  38 C.F.R. § 4.118 (effective from Aug. 30, 
2002).  

Factual Background & Analysis

On VA examination in June 1997, the veteran made no specific 
complaints regarding her left breast or any limitation of 
motion associated with the scar.  On examination, the nipples 
and periareolar areas were normal, there was no retraction, 
and the breasts were symmetric.  There were no masses 
palpated, including the axillary tail.  There was slight 
tenderness in the left lower outer quadrant of the left 
breast mainly around the area of the 3-cm long biopsy scar.  
The well-healed scar was 3-cm above the areola in the right 
upper outer quadrant and was not hypertrophic.  There was no 
evidence of lymphadenopathy or thyromegaly, and a mammogram 
was stable.  The diagnoses included history of benign 
fibrocystic disease.  

When examined by VA in March 2005, the examiner indicated 
that the claims file was reviewed.  On examination, there was 
no irregular contour, pigmentation, or dimpling of the left 
breast.  There was a concave area just distal to the areolar 
area on the left breast at 6 o'clock where the cyst was 
removed.  The area was tender to palpation and there appeared 
to be a space where tissue/fat had not filled in.  There was 
no pain or tenderness on the right breast or to any other 
area of the left breast.  There was no visible evidence of 
the lumpectomy.  The surgical scar was aligned with the 
areolar edge and was nearly indiscernible.  The examiner 
noted that the veteran complained of periodic discomfort in 
the area of left breast where the cyst was removed, and this 
was correlated clinically.  There was no interference with 
the veteran's activities of daily living and she had not 
sought medical care for the breast pain.  

The veteran is currently assigned a 10 percent evaluation for 
a scar on the left breast under the provisions of DC 7804 for 
superficial, painful scars.  The 10 percent evaluation is the 
highest rating possible under this provision of the rating 
code.  Absent additional impairment of function of the 
urinary or gynecological systems (DC 7628), or evidence of 
wide local excision (removal of a portion of the breast 
tissue) with significant alteration of size or form (DC 
7626), which is not present in this case, the only other 
potentially applicable rating code given the facts of this 
case which provides an evaluation in excess of 10 percent is 
DC 7801.  Under the revised DC 7801, a higher rating of 20 
percent maybe assigned for a scar other than head, face, or 
neck, that is deep or that causes limited motion, and exceeds 
and area of 12 sq. inches (77 sq. cm.).  

The findings from the June 1997 and March 2005 VA 
examinations showed a relatively small tender scar area of 
the left breast which was not unstable or adherent.  There 
was no limitation of motion associated with the scar, and no 
evidence of additional impairment in function of the urinary 
or gynecological systems or evidence of significant 
alteration of size or form.  Applying the clinical findings 
to the rating criteria, the Board finds that under either the 
old or revised diagnostic criteria, the left breast scar does 
not cause any limitation of function, so as to warrant a 
higher evaluation under DC 7805, nor does the scar exceed an 
area of 12 sq. inches or 77 sq. cm. (DC 7801).  

Thus, an evaluation in excess of 10 percent is not warranted 
under any of the potentially applicable diagnostic code 
associated with scars and their residual effects.  
Accordingly, an evaluation in excess of 10 percent is not 
warranted.  




ORDER

An increased evaluation in excess of 10 percent for 
fibrocystic changes of the left breast, is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


